            Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  BROWSE3D LLC,

                 Plaintiff                           Case No. 6:20-cv-00548


                 v.

  OFFICE DEPOT, INC.,

                 Defendant




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Brwose3D LLC (“Browse3D” or “Plaintiff”) files this Complaint for

patent infringement against Defendant Office Depot, Inc. (“ODI” or “Defendant”), and

alleges as follows:

                               NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et

seq.

                                         PARTIES

       2.       Browse3D is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business 108 Wild Basin Rd South,

Suite 250, Austin, Texas 78746.

       3.       Defendant is a Delaware corporation with an address of 6600 North Military

Trail, Boca Raton, Florida 33496.
            Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 2 of 17




                               JURISDICTION AND VENUE

       4.        This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1391 and 1400.

       5.        Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and this judicial district and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in

this District.

       6.        Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established

places of business in this judicial district. For example, Defendant has regular and

established places of business at 5524 Bosque Blvd, Waco, TX 76710 and 4627 Jack

Kultgen Fwy, Waco, TX 76706.

                                        COUNT I
                       (Infringement of U.S. Patent No. 10,031,897)

       7.        Browse3D incorporates paragraphs 1 through 6 as though fully set forth

herein.

       8.        Plaintiff is the owner, by assignment, of U.S. Patent No. 10,031,897 (the

“’897 Patent”), entitled SYSTEM AND METHOD FOR WEB BROWSING, which issued

on July 24, 2018. A copy of the ’897 Patent is attached as Exhibit A.

       9.        The ’897 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

       10.       Defendant    hosts    and    provides    an    interactive   website     at

https://www.officedepot.com/ for advertising and promoting the sale of items to users of


COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 2
         Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 3 of 17




the website (the “Accused Product”). In use, Defendant tracts user behavior when

interacting with the website, including selection of individual hyperlinks. Defendant

uses the user behavior information to customize the rendering of webpages to present

information to the user. The Defendant’s system for hosting and operating the website

is the Accused Instrumentality that infringes the ’897 Patent.

       11.    At least by hosting, promoting, and publishing the website, Defendant

encourages its customers, potential customers, and users of the website to use the

website and practice the claimed methods, which Defendant controls the use of and

derives a direct benefit and profit from.

       12.    Upon information and belief, Defendant has infringed and continues to

infringe one or more claims, including at least Claims 5, 7, and 10 of the ’897 Patent by

making and using Defendant’s interactive website in the United States without

authority. Defendant has infringed and continues to infringe the ’897 Patent either

directly or through the acts of inducement in violation of 35 U.S.C. § 271. Defendant

has been on notice of the ’897 Patent at least as early as the date it received service of

this complaint.

       13.    Regarding Claim 5, Office Depot provides a method for web browsing with

a computer that consists of a display device. A user can view, browse, and purchase

multiple items such as Desk items on Office Depot’s website. As shown in the evidence,

the user is browsing Corner Desks during first session i.e., at 11:06 AM.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 3
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 4 of 17




https://www.officedepot.com/a/browse/corner-and-l-shaped-desks/N=5+553865/

      14.    Office Depot tracks browsing patterns of the user such as which pages and

items they view, as well as items they buy from online stores etc.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 4
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 5 of 17




https://www.officedepot.com/a/customerservice/trackingtools/

      15.    Office Depot stores items the user views during his browsing sessions and

shows them in ‘Recently viewed’ section. As shown in the evidence here, Desks, the user

views from the Corner Desks page (“a particular web page”), they are added in

‘Recently viewed items section’, thus Office Depot stores “a history of hyperlinks

selected by the user from a webpage.”




https://www.officedepot.com/a/browse/corner-and-l-shaped-desks/N=5+553865/




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 5
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 6 of 17




      16.    Office Depot is operable to determine “a plurality of hyperlinks” from the

stored history of hyperlinks. Each hyperlink corresponds to a respective webpage. As

shown in the evidence, each item in ‘Recently viewed’ section corresponds to a

hyperlink and the hyperlink corresponds to a respective webpage of the Desk.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 6
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 7 of 17




https://www.officedepot.com/a/products/411545/Realspace-Magellan-60-W-Corner-

Desk/;jsessionid=0000qdWwh6OubxjURjFA5BymJ0c:17h4h7bfo

      17.    As shown in the evidence, when the user revisits the Corners Desks

webpage at 11:56 AM, Office Depot website shows the Corner Desk page in “a first

area” and the Desks that the user browsed in a previous session (at 11:06 AM) are

shown in ‘Recently viewed items’ section “a second area.”




https://www.officedepot.com/a/browse/corner-and-l-shaped-desks/N=5+553865/
COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 7
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 8 of 17




      18.    Office Depot website shows the Corners Desk page in “a first area”.




      19.    Office Depot have “Recently viewed items” section referred as “second

area” which provides the Desks browsed by the user. Each Desk in ‘Recently viewed

items’ section corresponds to a respective hyperlink.




      20.    Each Desk in ‘Recently viewed items’ section is presented as a thumbnail

(“a reduced size image”), which corresponds to a respective hyperlink.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 8
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 9 of 17




      21.    The Office Depot website displays two different types of prioritization for

the arrangement of the reduced size images.

             a. When the User closes the browsing session and returns to the Corner

                Desk Page:

                    i. The item most previously viewed during the closed browsing

                       session is displayed at the position furthers to the left in the

                       arrangement taking an identified priority of “0&p”

                   ii. Then the items are displayed in a descending fashion prioritized

                       by the next most previously viewed item.

                  iii. The first item viewed by the user in the browsing session then

                       takes the position furthest to the right in the arrangement

                       taking identified priority of “4&p”

             b. When the User is in the first browsing session:
COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 9
       Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 10 of 17




                  i. Until the 6th search, the spot furthest to the right is reserved for

                     the most recently viewed item. It takes on a “session id

                     number”.

                  ii. The spot furthest to the left is reserved for the second most

                     previously viewed item and takes on the priority “0&P”

                 iii. Then the items are prioritized in a descending motion from the

                     “0&p” to “1&p”, to “2&p”, to furthest right in the descending list

                     to “3&p”




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 10
       Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 11 of 17




      22.    Regarding Claim 7, as ilustrated above in claim 5, The Recently Viewed

list are webpages the User has previously selected (The host API that stores and

displays the hyperlinks prioritizes the webpages according to when the order in which

the user viewed them.




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 11
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 12 of 17




      23.    Regarding Claim 10, the Office Depot website monitors the browsing

activity of a user at a particular webpage. As shown below the Corner and L-Shaped

desks constitutes a particular webpage. The page comprises a plurality of hyperlinks

for hyperlinking from the particular page.




https://www.officedepot.com/a/browse/corner-and-l-shaped-desks/N=5+553865/

      24.    The Office Depot website determines a pattern of hyperlink usage based

on monitored browsing activity:




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 12
        Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 13 of 17




      25.    The hyperlinks displayed in the “recently viewed” section are prioritized

by when the user visited the page (The host API that stores and displays the hyperlinks

prioritizes the webpages according to the order in which the user viewed them).




      26.    Each hyperlink from the prioritized list link to a respective webpage:




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 13
       Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 14 of 17




      27.   After the user closed the first browsing session and returned to the

      computer an hour later the Corner and L-Shaped desk displayed the following:




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 14
       Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 15 of 17




      28.    The page automatically requests the browsing activity which was

captured and stored by Office Depot’s Website:




      29.    The hyperlinks displayed in the “recently viewed” section are prioritized

by when the user visited the last visited the page (The host API that stores and

displays the Hyperlinks prioritizes the webpages according to the order in which the

user viewed them).




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 15
       Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 16 of 17




      30.   The images presented are reduced sized images rendered using the

webpage data.




      31.   Browse3D has been damaged by Defendant’s infringing activities.



COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 16
       Case 6:20-cv-00548-ADA Document 1 Filed 06/17/20 Page 17 of 17




                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

      1.       declaring that the Defendant has infringed the ’897 Patent;

      2.       awarding Plaintiff its damages suffered as a result of Defendant’s

               infringement of the ’897 Patent;

      3.       awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

      4.       granting Plaintiff such further relief as the Court finds appropriate.

                                      JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



      Dated:          June 17, 2020               Respectfully submitted,



                                                  /s/ Raymond W. Mort, III
                                                  Raymond W. Mort, III
                                                  Texas State Bar No. 00791308
                                                  raymort@austinlaw.com

                                                  THE MORT LAW FIRM, PLLC
                                                  100 Congress Ave, Suite 2000
                                                  Austin, Texas 78701
                                                  Tel/Fax: (512) 865-7950

                                                  ATTORNEYS FOR PLAINTIFF
                                                  BROWSE3D LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 17
